Upon consideration of the petition filed by Petitioner on the 9th of July 2015 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of July 2015."
Upon consideration of the application filed by Petitioner on the 9th of July 2015 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in conference, this the 13th of July 2015."